DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 1 and 4 are understood insofar as the structure of the application supports the claim.  The bins are collapsible, the walls fold inwardly into a collapsed position and the walls unfold radially outwardly into an expanded position.  The side walls fold and unfold.  Applicant has described the unfolding as “opening” which is inaccurate and incorrect.  The discrepancy makes the side wall seem more like a door or ramp that allows the bin to be open at the side wall.
	Lines 6, 10 and 13 of claim 1 discuss the side walls as being “open or “opening.”  Lines 1 and 2 of claim 4 discuss that the two exposed side walls are opened vertically (raised).  The side walls are always closed (not opened) because there are no openings in the side walls.  Rather, the bin when expanded into the expanded position defines an open top or opening at the top.  The exposed side walls are raised or unfolded from a lowered, collapsed (folded) position (Fig. 3 of the present application) to a raised, expanded (unfolded) position (Fig. 5 of the present application).  All of the side walls are connected such that the action of unfolding, raising, expanding the exposed side wall will simultaneously cause unfolding, raising, expanding of the folding side walls and the recesses, which are folds or creases, unfold from folded to unfolded positions.  Each side wall is attached to the base by a hinge such that raising the side wall will also expand the bin because the top edge of each side wall rises vertically and moves outwardly by pivoting with respect to the hinge.  However, the side wall doesn’t open outward as stated in line 4 of claim 4. Rather, the bin when expanded into the expanded position defines an open top or opening at the top.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system of clam 6 having a bin with two exposed side walls in the same plane must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note Fig. 6-9 disclose the system comprising a plurality of collapsible bins and none of these buns has the claim 6 configuration, while Fig. 3 discloses a single bin in a collapsed configuration having the exposed side walls in the same plane (claim 6 configuration).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear and confusing in stating in lines 6, 10 and 13 that the side walls are open.
	Claim 4 is unclear and confusing in, first, stating in lines 1 and 2 that the two exposed side walls are “opened” and, second, stating in line 4 that the two folding side walls are caused to open outward.  Claim 4 is indefinite.  The intent of applicant’s invention is not to have an open side wall or a side wall that opens like a door or ramp.
	See remarks under claim interpretation heading.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 8458865) in view of Izquierdo (US 2017/0320615).
Williams discloses a modular receptacle system for storing refuse or recyclable materials, the modular receptacle system comprising: a plurality of collapsible bins (collapsible paper yard bags, notice folds on side walls of bags), a given one of the plurality of bins comprising: a base (base of bag), two opposing exposed side walls (two opposing side walls with no folds) , each of the opposing exposed side walls including a bottom edge that allows the opposing exposed side wall to open or fold at a joint edge attached to the base, and two opposing folding side walls (two opposing side walls with folds), the opposing folding side walls operable to detract or retract at least a portion of the opposing folding side walls from a recess in conjunction with an opening or folding of the opposing exposed side walls at the joint edge, the opposing folding side walls including a mid-section fold that allows the base and folding side walls to open and fold at the mid-section fold; and a plurality of attachment devices (clips 8) that modularly couple the plurality of collapsible bins.  The folding side walls of Williams each have a mid-section fold.  However, the base doesn’t have a mid-section fold.  Izqueirdo teaches a collapsible bin whose structure is more like that of the present invention with the base 4 and the folding side walls 7, 8 all having a mid-section fold 28 in each of the base wall and folding side walls, Fig. 1 teaches the expanded position and Fig. 3 and 4 teach two collapsed positions.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the folds of the one collapsible bin of Williams to have all the folds of Izquierdo to allow collapsing in a compact manner to make storing and transporting the collapsed bin and system easier to store in a smaller space or volume.
Re claim 2, the given one of the bins of Williams is compressible as it is collapsible.  The W-shape could be achieved by reverse folding about mid-section fold 28 in Fig. 4 of Izquierdo (that is, folding in 
Re claim 6, Fig. 4 of Izquierdo shows the exposed side walls in the same plane.

Claims 1-5, 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Kruczko (US 5725310).
Kruczko teaches the structures of claim 2 better than Izquierdo.
Williams discloses a modular receptacle system for storing refuse or recyclable materials, the modular receptacle system comprising: a plurality of collapsible bins (collapsible paper yard bags, notice folds on side walls of bags), a given one of the plurality of bins comprising: a base (base of bag), two opposing exposed side walls (two opposing side walls with no folds) , each of the opposing exposed side walls including a bottom edge that allows the opposing exposed side wall to open or fold at a joint edge attached to the base, and two opposing folding side walls (two opposing side walls with folds), the opposing folding side walls operable to detract or retract at least a portion of the opposing folding side walls from a recess in conjunction with an opening or folding of the opposing exposed side walls at the joint edge, the opposing folding side walls including a mid-section fold that allows the base and folding side walls to open and fold at the mid-section fold; and a plurality of attachment devices (clips 8) that modularly couple the plurality of collapsible bins.  The folding side walls of Williams each have a mid-section fold.  However, the base doesn’t have a mid-section fold.  Kruczko teaches a collapsible bin whose structure is more like that of the present invention with the base 26 and the folding side walls 24 all having a mid-section fold 28 in each of the base wall and folding side walls (see Fig. 1-4 and folding side walls 24, 24a, 24b and base panels 26, 26a, 26b in Fig. 5-7 of Kruczko).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the folds of the 
Re claim 2, the given one of the bins of Williams is compressible as it is collapsible.  The W-shape is clearly shown in Fig. 1 and 2, representations of the collapsed position of Kruczko.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Izquierdo as applied to claim 1 above, and further in view of Skocypec et al. (US 2017/0090447) (Skocypec).
The combination fails to disclose the lighting.  Skocypec teaches a trash receptacle that is electrically powered and has programmable lighting (a visual design effect) (see, e.g., paragraph [0037], lines 10-20), changing status lamps 230 and color to indicate level, “not full (green),” “almost full (yellow)” and “full (red).”  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add lighting to provide a visual effect and to determine more easily and more readily whether a bin needs to be emptied due to full status by lighting that can be seen from the exterior of the bin and indicates level to alleviate the need to lift a closure and inspect each bin individually which would be time consuming and tedious.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Izquierdo as applied to claim 1 above, and further in view of Skocypec and Kim et al. (US 2013/0125957) (Kim).
The Williams-Izquierdo combination fails to disclose the dye.  Skocypec teaches a trash receptacle that is electrically powered and has a solar powered battery.  See paragraph [0015], lines 2-5 of Skocypec.  Kim teaches a dye-sensitive solar battery made from photosensitive dye (solar sensitive 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733